Citation Nr: 0713531	
Decision Date: 05/08/07    Archive Date: 05/17/07	

DOCKET NO.  05-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel






INTRODUCTION

The specific dates of the veteran's service are not of 
record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant in this case is the 
veteran's son.  The case is not ready for appellate review 
and must be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from his status 
as a child of the veteran who has a permanent and total 
disability rating (see 38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
2002); 38 C.F.R. § 21.3021(a)(1)(iii) (2006)), is entitled to 
Chapter 35 educational assistance benefits.  The appellant's 
claim has been denied on the basis that he attained the age 
of 26 before the effective date of his father's (the 
veteran's) award of a permanent and total rating and Chapter 
35 educational assistance benefits.

Effective November 1, 2000, Congress amended the law 
governing, in pertinent part, effective dates for the awards 
of Chapter 35 benefits.  The Veteran's Benefits and Health 
Care Improvement Act of 2000 (Act) Pub. L. No. 106-419, 
§ 113, 114 Stat. 1832 (2000) (codified as amended at 
38 U.S.C.A. § 5113 (West 2002).  Section 5113 applies to 
initial applications that are received on or after the date 
of enactment of the amendment, or which are pending with the 
VA Secretary at that time.  In this case, the appellant's 
application was received after the date of enactment, so this 
law applies to this appeal.  See VAOGVPREC 7-2003 (Nov. 19, 
2003).

The law provides that, when determining the effective date of 
an award under Chapter 35 based on an original claim, the 
Secretary may consider the eligible individual's application 
as having been filed on the eligibility date of the 
individual, if the eligibility date is more than one year 
before the date of the initial rating action.  38 U.S.C.A. 
§ 5113(b)(1) (West 2002).  An individual is eligible if he 
submits to the Secretary an original application for 
educational benefits under Chapter 35 of this Title within a 
year of the date that the Secretary makes the rating 
decision, claims such educational assistance for pursuit of 
an approved program of education during a period preceding 
the one-year period ending on the date on which the 
application was received, and would have been entitled to 
such assistance if the application had been submitted on the 
individual's eligibility date.  38 U.S.C.A. § 5113(b)(2) 
(West 2002).

When a claimant files a notice of disagreement with a VA 
determination, the RO is charged with issuing the claimant a 
Statement of the Case (SOC).  38 C.F.R. § 19.26 (2006).  The 
SOC must be complete enough to allow an appellant to present 
written and/or oral argument before the Board, and must 
contain, among other things, a summary of the applicable laws 
and regulations, with appropriate citations, and a discussion 
of how such laws and regulations affect a determination.  
38 C.F.R. § 19.29 (2006).

The July 2004 SOC in this appeal does not contain an adequate 
summary of the law and regulations applicable to this claim.  
Specifically, there is no indication in the July 2004 SOC 
that the RO considered the amendments to § 5113(b) or 
provided the appellant notice of this amendment.  Thus, the 
appellant has not been provided adequate notice of the laws 
and regulations.  

Additionally, although the RO has provided certain factual 
information with respect to the veteran's claim and ultimate 
award of a permanent and total rating of entitlement to 
Chapter 35 educational benefits, and of the effective date 
these awards were made, in the absence of the veteran's 
claims folder itself, the Board is certainly unable to 
perform any form of independent judicial review of all of the 
relevant facts reported by the RO in its initial decision and 
subsequent statement of the case.  In a case such as this, 
the Board requires that the RO forward the veteran's entire 
claims folder together with the appellant's educational 
assistance folder so that the Board can conduct an 
independent judicial review of that appeal in accordance with 
the laws and regulations governing such review by the Board.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO must review and readjudicate the 
issue on appeal, applying the relevant 
laws and regulations, to specifically 
include the current version of 
38 U.S.C.A. § 5113 (West 2002).  If such 
action does not result in an allowance of 
the benefit sought by the appellant, the 
RO must provide the appellant with a 
supplemental statement of the case which 
includes a recitation of all appropriate 
laws and regulations, to include the 
current version of 38 U.S.C.A. § 5113 
(2002).  The appellant must then be 
allowed an opportunity to respond.  
Thereafter the case should be returned to 
the Board for appellate review.  If, the 
benefit sought is not allowed and the 
appeal continues, the RO must return both 
the appellant's educational assistance 
folder and the veteran's claims folder 
together so that the Board may adequately 
perform an independent judicial review of 
the appeal.  No action by the appellant 
is required until he receives any further 
notice.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


